Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated as of September 22, 2006 by and
between Availl, Inc., a Delaware corporation (“Employer”), GlobalSCAPE, Inc., a
Delaware corporation (“Parent”), and Ellen Ohlenbusch (“Employee”).

 

R E C I T A L S:

 

A.                                 Pursuant to the terms of that certain
Agreement and Plan of Merger dated as of September 22, 2006 (the “Merger
Agreement”) by and among Parent, GA Acquisition Corporation, a Delaware
corporation and a wholly owned subsidiary of Parent (“Sub”), Availl, Inc., a
Delaware corporation (“Availl”), the stockholders of Availl, and the
Stockholders’ Representative named therein, Sub will merge with and into Availl.

 

B.                                   As a result of the Merger (as defined in
the Merger Agreement), Employer is a wholly-owned subsidiary of Parent.

 

C.                                   Section 7.02 of the Merger Agreement
provides that as a condition to the Closing (as defined in the Merger
Agreement), Employer and Employee shall execute and deliver this Agreement at
the Closing.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

 


SECTION 1.              EMPLOYMENT.  EMPLOYER HEREBY EMPLOYS EMPLOYEE, AND
EMPLOYEE HEREBY ACCEPTS EMPLOYMENT, UPON THE TERMS AND SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.


 

Section 2.              Duties.  Employee shall be employed as Vice President –
Sales of Employer.  Employee shall report to the President of Employer, who, as
of the date hereof, is Charles R. Poole.  Employee shall perform such duties as
are customary to this position including, without limitation, supervising and
directing the sales integration of the products marketed, sold and distributed
by Employer, Parent and Availl in accordance with Employer’s business plan. 
Employer may reasonably require Employee from time to time to provide assistance
or services to, or act as an officer or director of Employer’s affiliates. 
Employee shall perform such services and, if elected as a director or officer of
any such company, shall hold such office (and discharge its duties) without
additional compensation other than the compensation set forth in this Agreement;
provided, however, that Employer provides Employee customary director and
officer indemnification and insurance coverage reasonably satisfactory to
Employee.  Employee agrees to devote his full work time and best efforts to the
performance of the duties as an employee of Employer; provided, however, that
Employee shall not be precluded from engaging in non-profit activities (such as
serving on the boards of trade and industry associations, or religious,
charitable or other community organizations), as long as such activities do not
unreasonably interfere with Employee’s duties and responsibilities as Vice
President – Sales of Employer.

 

--------------------------------------------------------------------------------


 


SECTION 3.              TERM.  THE TERM OF EMPLOYMENT OF EMPLOYEE HEREUNDER
SHALL BE TWO YEARS FROM THE DATE HEREOF (THE “TERM”).  THIS AGREEMENT MAY BE
TERMINATED PRIOR TO THE END OF THE TERM PURSUANT TO SECTION 6 BELOW.


 


SECTION 4.              COMPENSATION AND BENEFITS.  IN CONSIDERATION FOR THE
SERVICES OF EMPLOYEE HEREUNDER, EMPLOYER SHALL COMPENSATE EMPLOYEE AS FOLLOWS:


 


(A)           WEEKLY BASE SALARY.  UNTIL THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT HEREUNDER (BUT SUBJECT TO ANY SEVERANCE OR OTHER PAYMENT TO WHICH
EMPLOYEE MAY BE ENTITLED PURSUANT TO THIS AGREEMENT OR OTHERWISE FOLLOWING
TERMINATION OF HIS EMPLOYMENT), EMPLOYER SHALL PAY EMPLOYEE A BASE SALARY AT A
WEEKLY RATE OF AT LEAST $2,788.46 (“WEEKLY BASE SALARY”), PAYABLE IN ACCORDANCE
WITH THE REGULAR PAYROLL PRACTICES OF EMPLOYER FOR EXECUTIVES, LESS SUCH
DEDUCTIONS OR AMOUNTS AS ARE REQUIRED TO BE DEDUCTED OR WITHHELD BY APPLICABLE
LAWS OR REGULATIONS AND LESS SUCH OTHER DEDUCTIONS OR AMOUNTS, IF ANY, AS ARE
AUTHORIZED IN WRITING BY EMPLOYEE.  THE WEEKLY BASE SALARY MAY NOT BE DECREASED
AT ANY TIME DURING THE TERM OF EMPLOYEE’S EMPLOYMENT HEREUNDER.  EMPLOYEE’S
WEEKLY BASE SALARY SHALL BE SUBJECT TO PERIODIC REVIEWS IN ACCORDANCE WITH THE
REGULAR SALARY REVIEW PRACTICES OF EMPLOYER FOR OFFICERS AND EXECUTIVES (BUT NOT
LESS THAN AT THE END OF EACH YEAR OF THE TERM) IN LIGHT OF EMPLOYEE’S
PERFORMANCE OF HIS DUTIES AND ACHIEVEMENT OF GOALS, BUT EMPLOYEE AGREES THAT ANY
INCREASE IN WEEKLY BASE SALARY SHALL BE IN THE SOLE DISCRETION OF EMPLOYER.


 


(B)           BONUSES.  EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE BONUSES AT TIMES,
IN AMOUNTS AND SUBJECT TO PERFORMANCE REQUIREMENTS COMPARABLE TO THOSE WHICH
APPLY TO OTHER SIMILARLY SITUATED EXECUTIVES AND OFFICERS OF EMPLOYER AND
PARENT.


 


(C)           STOCK OPTION PLAN.  AT THE CLOSING, EMPLOYEE SHALL BE GRANTED
OPTIONS TO PURCHASE 100,000 SHARES OF COMMON STOCK, PAR VALUE $0.001 PER SHARE,
OF PARENT (“STOCK OPTIONS”), UNDER THE GLOBALSCAPE, INC. 2000 STOCK OPTION PLAN
(THE “PLAN”) AND PURSUANT TO THE TERMS OF THE STOCK OPTION AGREEMENT IN
SUBSTANTIALLY THE FORM USED BY PARENT AND EMPLOYER IN CONNECTION WITH THE GRANT
OF STOCK OPTIONS TO THEIR OFFICERS AND EXECUTIVES, A COPY OF WHICH IS ATTACHED
AS EXHIBIT A HERETO.  THE PER SHARE EXERCISE PRICE UNDER THE STOCK OPTION SHALL
EQUAL THE PRICE ESTABLISHED PURSUANT TO THE PLAN.


 


(D)           PAID TIME OFF.  EMPLOYEE SHALL BE ENTITLED TO VACATION AND OTHER
PAID TIME OFF IN ACCORDANCE WITH EMPLOYER’S POLICIES FOR OFFICERS AND
EXECUTIVES, AS THEY MAY BE MODIFIED FROM TIME TO TIME DURING EMPLOYEE’S
EMPLOYMENT HEREUNDER, PROVIDED THAT EMPLOYEE WILL HAVE NO LESS THAN FIFTEEN (15)
DAYS OF PAID VACATION DURING EACH ONE YEAR PERIOD DURING THE TERM, WITH THE
VACATION DAYS FOR EACH ONE-YEAR PERIOD DURING THE TERM FULLY ACCRUING ON THE
FIRST DAY OF THAT YEAR.


 


(E)           GROUP INSURANCE AND OTHER BENEFITS.  EMPLOYEE SHALL BE ENTITLED TO
RECEIVE THE SAME BENEFITS PARENT AND EMPLOYER MAKE GENERALLY AVAILABLE TO THEIR
OFFICERS AND EXECUTIVES, INCLUDING, WITHOUT LIMITATION, PARTICIPATION IN
EMPLOYER’S GROUP HEALTH, LIFE AND DISABILITY PROGRAMS, AND EMPLOYEE’S
ENTITLEMENT TO AND PARTICIPATION IN SUCH BENEFITS PROGRAMS SHALL BE AT THE SAME
RATES WHICH ARE AVAILABLE TO EMPLOYER’S OTHER EXECUTIVES AND OFFICERS.  WITHOUT
LIMITING THE FOREGOING, THE PARTIES AGREE THAT THE PROVISIONS OF SECTION 6.09 OF
THE MERGER AGREEMENT REGARDING FULL CREDIT FOR ALL SERVICE WITH AVAILL SHALL
APPLY TO EMPLOYEE.

 

2

--------------------------------------------------------------------------------


 


(F)            SAVINGS PLANS.  EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN
EMPLOYER’S 401(K) PLAN, OR OTHER RETIREMENT OR SAVINGS PLANS AS ARE MADE
AVAILABLE TO EMPLOYER’S OTHER EXECUTIVES AND OFFICERS AND ON THE SAME TERMS
WHICH ARE AVAILABLE TO EMPLOYER’S OTHER EXECUTIVES AND OFFICERS.


 


SECTION 5.              EXPENSES.  EMPLOYER WILL REIMBURSE EMPLOYEE FOR EXPENSES
RELATED TO THE PERFORMANCE OF HIS DUTIES IN ACCORDANCE WITH ITS REIMBURSEMENT
POLICIES FOR EXECUTIVES AND OFFICERS IN EFFECT FROM TIME TO TIME.


 


SECTION 6.              TERMINATION OF EMPLOYMENT.  EMPLOYEE’S EMPLOYMENT
HEREUNDER SHALL TERMINATE PRIOR TO THE END OF THE TERM OF THIS AGREEMENT UPON
THE OCCURRENCE OF ANY OF THE FOLLOWING:


 


(I)            DEATH.  UPON THE DEATH OF EMPLOYEE.


 


(II)           DISABILITY.  AT THE OPTION OF EMPLOYER, IN THE EVENT OF
EMPLOYEE’S DISABILITY, UPON 30 DAYS’ NOTICE TO EMPLOYEE.  FOR PURPOSES HEREOF,
“DISABILITY” WITH RESPECT TO AN EMPLOYEE SHALL BE DEEMED TO EXIST IF EMPLOYEE
(A) MEETS THE DEFINITION OF EITHER “TOTALLY DISABLED” OR “TOTAL DISABILITY” (OR
TERMS WITH LIKE MEANING) UNDER THE TERMS OF EMPLOYER’S LONG-TERM DISABILITY
BENEFIT PROGRAM, AND (B) BECOMES ELIGIBLE TO RECEIVE LONG TERM DISABILITY
BENEFITS UNDER SUCH PROGRAM. ANY REFUSAL BY EMPLOYEE TO SUBMIT TO A REASONABLE
MEDICAL EXAMINATION BY AN INDEPENDENT PHYSICIAN TO DETERMINE WHETHER EMPLOYEE IS
SO TOTALLY DISABLED SHALL BE DEEMED TO CONSTITUTE CONCLUSIVE EVIDENCE OF
EMPLOYEE’S DISABILITY.


 


(III)          FOR CAUSE.  FOR CAUSE IMMEDIATELY UPON NOTICE BY EMPLOYER TO
EMPLOYEE.  A TERMINATION SHALL BE FOR “CAUSE” IF EMPLOYER TERMINATES EMPLOYEE’S
EMPLOYMENT BECAUSE:


 

(1)                                 EMPLOYEE COMMITS FRAUD, BRIBERY,
EMBEZZLEMENT OR OTHER MATERIAL DISHONESTY WITH RESPECT TO THE BUSINESS OF
EMPLOYER, OR EMPLOYER DISCOVERS THAT EMPLOYEE HAS COMMITTED ANY SUCH ACT IN THE
PAST WITH RESPECT TO A PREVIOUS EMPLOYER; OR

 

(2)                                 EMPLOYEE IS INDICTED FOR ANY FELONY OR ANY
CRIMINAL ACT INVOLVING MORAL TURPITUDE, OR EMPLOYER DISCOVERS THAT EMPLOYEE HAS
BEEN CONVICTED OF ANY SUCH ACT IN THE PAST; OR

 

(3)                                 EMPLOYEE COMMITS A MATERIAL BREACH OF ANY OF
THE COVENANTS, REPRESENTATIONS, TERMS OR PROVISIONS HEREOF; OR

 

(4)                                 EMPLOYEE VIOLATES ANY INSTRUCTIONS OR
POLICIES OF EMPLOYER WITH RESPECT TO THE OPERATION OF ITS BUSINESS OR AFFAIRS,
OR EMPLOYEE FAILS TO OBEY DIRECTIONS DELIVERED TO EMPLOYEE BY EMPLOYER’S
PRESIDENT OR THE BOARD OF DIRECTORS OF PARENT; OR

 

(5)                                 EMPLOYEE COMMITS OR OMITS TO PERFORM ANY ACT
THE PERFORMANCE OF WHICH OR THE OMISSION OF WHICH CONSTITUTES SUBSTANTIAL
FAILURE OF

 

3

--------------------------------------------------------------------------------


 

EMPLOYEE TO DILIGENTLY AND EFFECTIVELY PERFORM HIS DUTIES TO EMPLOYER OR
ADVERSELY AFFECTS OR COULD ADVERSELY AFFECT EMPLOYER’S BUSINESS REPUTATION; OR

 

(6)                                 EMPLOYEE USES ILLEGAL DRUGS; OR

 

(7)                                 A MAJORITY OF THE BOARD OF DIRECTORS OF
PARENT DETERMINES THAT EMPLOYEE HAS FAILED TO CAUSE THE OPERATING RESULTS OF
EMPLOYER TO CONTINUOUSLY AND SUBSTANTIALLY IMPROVE.

 


(IV)          WITHOUT CAUSE.  WITHOUT CAUSE IMMEDIATELY UPON NOTICE BY EMPLOYER
TO EMPLOYEE.


 


(V)           BY EMPLOYEE FOR GOOD REASON.  EMPLOYEE MAY TERMINATE HIS
EMPLOYMENT HEREUNDER FOR GOOD REASON IF EMPLOYER FAILS TO PAY EMPLOYEE THE
WEEKLY BASE SALARY OR PROVIDE THE BENEFITS IN ACCORDANCE WITH THE TERMS OF
SECTION 4 HEREIN.


 


(VI)          BY EMPLOYEE WITHOUT GOOD REASON.  BY EMPLOYEE WITHOUT GOOD REASON
BY PROVIDING THE COMPANY AT LEAST TWO WEEKS’ WRITTEN NOTICE.


 


SECTION 7.              SEPARATION PAYMENT UPON TERMINATION OF EMPLOYMENT.  IN
THE EVENT OF (I) TERMINATION BY EMPLOYER FOR CAUSE, OR (II) TERMINATION BY
EMPLOYEE WITHOUT GOOD REASON, EMPLOYER SHALL PAY EMPLOYEE HIS ACCRUED BUT UNPAID
WEEKLY BASE SALARY AS OF THE DATE OF TERMINATION, BENEFITS THROUGH THE DATE OF
TERMINATION, UNPAID AND PROPERLY DOCUMENTED EXPENSE REIMBURSEMENTS INCURRED IN
ACCORDANCE WITH EMPLOYER’S POLICIES PRIOR TO TERMINATION, AND COMPENSATION FOR
ACCRUED, AND UNUSED VACATION AS OF THE DATE OF TERMINATION (“ACCRUED AMOUNTS”). 
IN THE EVENT OF (X) TERMINATION BY EMPLOYER WITHOUT CAUSE, OR (Y) TERMINATION BY
EMPLOYEE FOR GOOD REASON, EMPLOYER SHALL ALSO PAY EMPLOYEE, EMPLOYEE’S THEN
CURRENT WEEKLY BASE SALARY, FOR THE REMAINDER OF THE TERM OF THIS AGREEMENT
CONTINGENT UPON EMPLOYEE’S EXECUTION OF A SEPARATION AND RELEASE AGREEMENT ON A
FORM MUTUALLY AGREED UPON BY EMPLOYER AND EMPLOYEE.  THE PAYMENT OF SUCH AMOUNTS
SHALL BE EMPLOYEE’S SOLE AND EXCLUSIVE REMEDY IN CONNECTION WITH HIS EMPLOYMENT
OR TERMINATION OF HIS EMPLOYMENT.  THE SEPARATION PAYMENT SHALL BE MADE IN THE
NUMBER OF WEEKS REMAINING IN THE TERM OF THIS AGREEMENT AT THE TIME OF
TERMINATION, AND MAY BE PAID, AT EMPLOYER’S OPTION, EITHER IN A LUMP SUM WITHIN
TEN (10) BUSINESS DAYS OF EMPLOYEE’S EXECUTION OF A SEPARATION AND RELEASE
AGREEMENT, OR IN BI-WEEKLY INSTALLMENTS COINCIDENT WITH EMPLOYER’S PAYROLL
SCHEDULE OVER THE REMAINDER OF THE TERM OF THIS AGREEMENT BEGINNING WITH THE PAY
PERIOD IMMEDIATELY FOLLOWING EMPLOYEE’S EXECUTION OF A SEPARATION AND RELEASE
AGREEMENT.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT IN THE EVENT OF TERMINATION OF
HIS EMPLOYMENT FOR CAUSE, HIS RESIGNATION OTHER THAN FOR GOOD REASON, HIS DEATH,
OR HIS DISABILITY, HE SHALL NOT RECEIVE ANY SEPARATION PAYMENT OTHER THAN
ACCRUED AMOUNTS.


 


SECTION 8.              PAYMENT UPON CHANGE IN CONTROL.  IN THE EVENT OF A
CHANGE IN CONTROL (AS DEFINED BELOW), EMPLOYER SHALL PAY EMPLOYEE THE EMPLOYEE’S
THEN CURRENT WEEKLY BASE SALARY FOR THE REMAINDER OF THE TERM AT THE TIME OF
SUCH CHANGE IN CONTROL, IN A LUMP SUM WITHIN TEN (10) BUSINESS DAYS OF THE
CHANGE OF CONTROL.  A “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF
(I) ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN SECTIONS 13(D) AND
14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “ACT”)), BECOMES
THE “BENEFICIAL


 

4

--------------------------------------------------------------------------------



 


OWNER” (AS SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE ACT), DIRECTLY OR
INDIRECTLY, OF (A) OUTSTANDING SECURITIES OF EMPLOYER REPRESENTING 50% OR MORE
OF THE COMBINED VOTING POWER OF THE OUTSTANDING SECURITIES OF EMPLOYER, OR
(B) OUTSTANDING SECURITIES OF PARENT REPRESENTING 50% OR MORE OF THE COMBINED
VOTING POWER OF THE OUTSTANDING SECURITIES OF PARENT, OR (II) THE STOCKHOLDERS
OF EMPLOYER OR PARENT APPROVE (A) A MERGER OR CONSOLIDATION OF EMPLOYER OR
PARENT (OR A MERGER OR CONSOLIDATION OF A SUBSIDIARY OF EMPLOYER OR PARENT, IN
WHICH EMPLOYER OR PARENT ISSUES SECURITIES) WITH ANY OTHER ENTITY, OTHER THAN A
MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF EMPLOYER
OR PARENT, AS THE CASE MAY BE, OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING
TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING ENTITY) 50% OR MORE OF THE COMBINED VOTING POWER OF
THE VOTING SECURITIES OF EMPLOYER OR PARENT, AS THE CASE MAY BE, OR (B) A PLAN
OF COMPLETE LIQUIDATION OF EMPLOYER OR PARENT, OR (C) AN AGREEMENT OR AGREEMENTS
FOR THE SALE, LEASE, TRANSFER, EXCLUSIVE LICENSE OR OTHER DISPOSITION, IN A
SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS, BY THE EMPLOYER OR PARENT
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF EMPLOYER OR PARENT, AS THE CASE MAY
BE.  UPON A CHANGE IN CONTROL, EMPLOYEE’S EMPLOYMENT PURSUANT TO THIS AGREEMENT
SHALL BE TERMINATED.  PAYMENT MADE UNDER THIS SECTION SHALL ALSO SATISFY
EMPLOYER’S OBLIGATION, IF ANY, TO PAY EMPLOYEE’S WEEKLY BASE SALARY FOR THE
REMAINDER OF THIS AGREEMENT PURSUANT TO SECTION 7 ABOVE AND SHALL BE EMPLOYEE’S
SOLE REMEDY IN CONNECTION WITH TERMINATION OF HIS EMPLOYMENT IN CONNECTION WITH
A CHANGE OF CONTROL.


 


SECTION 9.              INVENTIONS; ASSIGNMENT.


 


(A)           INVENTIONS DEFINED.  ALL RIGHTS TO DISCOVERIES, INVENTIONS,
IMPROVEMENTS, DESIGNS AND INNOVATIONS (INCLUDING ALL DATA AND RECORDS PERTAINING
THERETO) THAT RELATE TO THE BUSINESS OF EMPLOYER, INCLUDING ITS AFFILIATES (AS
DEFINED BELOW), WHETHER OR NOT ABLE TO BE PATENTED, COPYRIGHTED OR REDUCED TO
WRITING, THAT EMPLOYEE MAY DISCOVER, INVENT OR ORIGINATE DURING THE TERM OF HIS
EMPLOYMENT HEREUNDER, AND FOR A PERIOD OF SIX MONTHS THEREAFTER, EITHER ALONE OR
WITH OTHERS AND WHETHER OR NOT DURING WORKING HOURS OR BY THE USE OF THE
FACILITIES OF EMPLOYER (“INVENTIONS”), SHALL BE THE EXCLUSIVE PROPERTY OF
EMPLOYER.  EMPLOYEE SHALL PROMPTLY DISCLOSE ALL INVENTIONS TO EMPLOYER, SHALL
EXECUTE AT THE REQUEST OF EMPLOYER ANY ASSIGNMENTS OR OTHER DOCUMENTS EMPLOYER
MAY REASONABLY DEEM NECESSARY TO PROTECT OR PERFECT ITS RIGHTS THEREIN, AND
SHALL ASSIST EMPLOYER, AT EMPLOYER’S EXPENSE, IN OBTAINING, DEFENDING AND
ENFORCING EMPLOYER’S RIGHTS THEREIN.  EMPLOYEE HEREBY APPOINTS EMPLOYER AS HIS
ATTORNEY IN FACT TO EXECUTE ON HIS BEHALF ANY ASSIGNMENTS OR OTHER DOCUMENTS
DEEMED NECESSARY BY EMPLOYER TO PROTECT OR PERFECT ITS RIGHTS TO ANY INVENTIONS.


 


(B)           COVENANT TO ASSIGN AND COOPERATE.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, EMPLOYEE SHALL ASSIGN AND TRANSFER TO EMPLOYER THE WORLDWIDE
RIGHT, TITLE AND INTEREST OF EMPLOYEE IN THE INVENTIONS.  EMPLOYEE AGREES THAT
EMPLOYER MAY APPLY FOR AND RECEIVE PATENT RIGHTS (INCLUDING LETTERS PATENT IN
THE UNITED STATES) FOR THE INVENTIONS IN EMPLOYER’S NAME IN SUCH COUNTRIES AS
MAY BE DETERMINED SOLELY BY EMPLOYER.  EMPLOYEE SHALL PROVIDE TO EMPLOYER ALL
FACTS KNOWN TO EMPLOYEE AND REASONABLY REQUESTED BY EMPLOYER RELATING TO THE
INVENTIONS, AND SHALL COOPERATE WITH EMPLOYER’S REASONABLE REQUESTS IN
CONNECTION WITH VESTING TITLE TO THE INVENTIONS AND RELATED PATENTS EXCLUSIVELY
IN EMPLOYER AND IN CONNECTION WITH OBTAINING, MAINTAINING AND PROTECTING
EMPLOYER’S EXCLUSIVE PATENT RIGHTS IN THE INVENTIONS.


 

5

--------------------------------------------------------------------------------



 


(C)           SUCCESSORS AND ASSIGNS.  EMPLOYEE’S OBLIGATIONS UNDER THIS SECTION
9 SHALL INURE TO THE BENEFIT OF EMPLOYER, ITS AFFILIATES (AS DEFINED BELOW) AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL SURVIVE THE EXPIRATION OF THE
TERM OF THIS AGREEMENT FOR SUCH TIME AS MAY BE NECESSARY TO PROTECT THE
PROPRIETARY RIGHTS OF EMPLOYER AND ITS AFFILIATES IN THE INVENTIONS.  WHEN USED
HEREIN, “AFFILIATE” SHALL MEAN AN ENTITY WHICH, DIRECTLY OR INDIRECTLY, ALONE OR
TOGETHER WITH OTHERS, CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL
WITH, EMPLOYER.


 


SECTION 10.            CONFIDENTIAL INFORMATION.


 


(A)           ACKNOWLEDGMENT OF PROPRIETARY INTEREST.  EMPLOYEE ACKNOWLEDGES THE
PROPRIETARY INTEREST OF EMPLOYER AND ITS AFFILIATES IN ALL CONFIDENTIAL
INFORMATION (AS DEFINED BELOW).  EMPLOYEE AGREES THAT ALL CONFIDENTIAL
INFORMATION LEARNED BY EMPLOYEE DURING HIS EMPLOYMENT WITH EMPLOYER OR
OTHERWISE, WHETHER DEVELOPED BY EMPLOYEE ALONE OR IN CONJUNCTION WITH OTHERS OR
OTHERWISE, IS AND SHALL REMAIN THE EXCLUSIVE PROPERTY OF EMPLOYER.  EMPLOYEE
FURTHER ACKNOWLEDGES AND AGREES THAT HIS DISCLOSURE OF ANY CONFIDENTIAL
INFORMATION WILL RESULT IN IRREPARABLE INJURY AND DAMAGE TO EMPLOYER.


 


(B)           CONFIDENTIAL INFORMATION DEFINED.  “CONFIDENTIAL INFORMATION”
MEANS ALL TRADE SECRETS, COPYRIGHTABLE WORKS, CONFIDENTIAL OR PROPRIETARY
INFORMATION OF EMPLOYER OR ITS AFFILIATES, INCLUDING WITHOUT LIMITATION,
(I) INFORMATION DERIVED FROM REPORTS, INVESTIGATIONS, EXPERIMENTS, RESEARCH AND
WORK IN PROGRESS, (II) METHODS OF OPERATION, (III) MARKET DATA, (IV) PROPRIETARY
COMPUTER PROGRAMS AND CODES, (V) DRAWINGS, DESIGNS, PLANS AND PROPOSALS,
(VI) MARKETING AND SALES PROGRAMS, (VII) THE IDENTITIES OF CLIENTS OR CUSTOMERS,
(VIII) HISTORICAL FINANCIAL INFORMATION AND FINANCIAL PROJECTIONS, (IX) PRICING
FORMULAE AND POLICIES, (X) ALL OTHER CONCEPTS, IDEAS, MATERIALS AND INFORMATION
PREPARED OR PERFORMED FOR OR BY EMPLOYER AND (XI) ALL INFORMATION RELATED TO THE
BUSINESS, SERVICES, PRODUCTS, PURCHASES OR SALES OF EMPLOYER OR ANY OF ITS
CUSTOMERS, OTHER THAN (A) INFORMATION THAT IS PUBLICLY AVAILABLE, AND (B)
INFORMATION THAT BECOMES AVAILABLE TO EMPLOYEE AFTER THE TERMINATION OF HIS
EMPLOYMENT WITH EMPLOYER FROM A THIRD PARTY SOURCE NOT BOUND BY A
CONFIDENTIALITY AGREEMENT WITH EMPLOYER OR PARENT WITH RESPECT TO SUCH
INFORMATION.


 


(C)           COVENANT NOT TO DIVULGE CONFIDENTIAL INFORMATION.  EMPLOYER IS
ENTITLED TO PREVENT THE DISCLOSURE OF CONFIDENTIAL INFORMATION.  AS A PORTION OF
THE CONSIDERATION FOR THE EMPLOYMENT OF EMPLOYEE AND FOR THE COMPENSATION BEING
PAID TO EMPLOYEE BY EMPLOYER, EMPLOYEE AGREES AT ALL TIMES DURING THE TERM OF
HIS EMPLOYMENT HEREUNDER AND THEREAFTER TO HOLD IN STRICT CONFIDENCE AND NOT TO
DISCLOSE TO ANY PERSON, FIRM OR CORPORATION, OTHER THAN TO PERSONS ENGAGED BY
EMPLOYER TO FURTHER THE BUSINESS OF EMPLOYER OR AS NECESSARY TO PERFORM
EMPLOYEE’S DUTIES AS AN EMPLOYEE OF EMPLOYER AND FOR THE SOLE BENEFIT OF
EMPLOYER OR ITS AFFILIATES, AND NOT TO USE EXCEPT IN THE PURSUIT OF THE BUSINESS
OF EMPLOYER, THE CONFIDENTIAL INFORMATION, WITHOUT THE PRIOR WRITTEN CONSENT OF
EMPLOYER.


 


(D)           RETURN OF MATERIALS AT TERMINATION.  IN THE EVENT OF ANY
TERMINATION OR CESSATION OF HIS EMPLOYMENT WITH EMPLOYER FOR ANY REASON,
EMPLOYEE SHALL PROMPTLY DELIVER TO EMPLOYER ALL DOCUMENTS, DATA AND OTHER
INFORMATION DERIVED FROM OR OTHERWISE PERTAINING TO CONFIDENTIAL INFORMATION. 
EMPLOYEE SHALL NOT TAKE OR RETAIN ANY DOCUMENTS OR OTHER INFORMATION, OR ANY
REPRODUCTION OR EXCERPT THEREOF, CONTAINING ANY CONFIDENTIAL INFORMATION.

 

6

--------------------------------------------------------------------------------


 


SECTION 11.            NON-SOLICITATION.


 


(A)           SOLICITATION OF EMPLOYEES.  DURING EMPLOYEE’S EMPLOYMENT WITH
EMPLOYER AND FOR A PERIOD OF TWELVE (12) MONTHS AFTER TERMINATION OF SUCH
EMPLOYMENT AT ANY TIME AND FOR ANY REASON (THE “RESTRICTION PERIOD”), AND
REGARDLESS OF WHETHER ANY PAYMENTS ARE MADE TO EMPLOYEE UNDER THIS AGREEMENT AS
A RESULT OF SUCH TERMINATION (BUT SUBJECT TO THE PROVISIONS OF SECTION 13
HEREOF), EMPLOYEE SHALL NOT SOLICIT, PARTICIPATE IN OR PROMOTE THE SOLICITATION
OF ANY PERSON WHO WAS EMPLOYED BY EMPLOYER OR ANY OF ITS AFFILIATES AT THE TIME
OF EMPLOYEE’S TERMINATION OF EMPLOYMENT WITH EMPLOYER TO LEAVE THE EMPLOY OF
EMPLOYER OR ANY OF ITS AFFILIATES, OR, ON BEHALF OF HIMSELF OR ANY OTHER PERSON,
HIRE, EMPLOY OR ENGAGE ANY SUCH PERSON; PROVIDED, HOWEVER, THAT EMPLOYEE OR AN
ENTITY FOR WHICH EMPLOYEE WORKS SHALL NOT BE PRECLUDED FROM GENERALLY
ADVERTISING FOR EMPLOYEES OR FROM HIRING ANY EMPLOYEES WHO HAVE NOT BEEN
SOLICITED BY EMPLOYEE, DIRECTLY OR INDIRECTLY, IN VIOLATION OF THIS SECTION
11(B).


 


(B)           SOLICITATION OF CLIENTS, CUSTOMERS, ETC.  DURING THE RESTRICTION
PERIOD, AND REGARDLESS OF WHETHER ANY PAYMENTS ARE MADE TO EMPLOYEE UNDER THIS
AGREEMENT AS A RESULT OF TERMINATION OF HIS EMPLOYMENT (BUT SUBJECT TO THE
PROVISIONS OF SECTION 13 HEREOF), EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY,
SOLICIT ANY PERSON WHO, AT THE TIME OF TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH
EMPLOYER, WAS A CLIENT, CUSTOMER, VENDOR, CONSULTANT OR AGENT OF EMPLOYER OR ITS
AFFILIATES AND WITH WHOM EMPLOYEE HAD CONTACT ON BEHALF OF EMPLOYER DURING SUCH
PERIOD, TO DISCONTINUE BUSINESS, IN WHOLE OR IN PART, WITH EMPLOYER OR ITS
AFFILIATES; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT PROHIBIT EMPLOYEE
FROM SOLICITING SUCH CLIENTS, CUSTOMERS, VENDORS, CONSULTANTS OR AGENTS TO DO
BUSINESS WITH ANY ENTITY OR PERSON AS LONG AS SUCH SOLICITATION DOES NOT INCLUDE
AN EXPRESS OR IMPLIED SOLICITATION TO DISCONTINUE BUSINESS, IN WHOLE OR IN PART,
WITH EMPLOYER OR ITS AFFILIATES.


 


SECTION 12.            NON-COMPETE.


 


(A)           COMPETITION DURING EMPLOYMENT.  EMPLOYEE AGREES THAT DURING THE
TERM OF HIS EMPLOYMENT WITH EMPLOYER, HE WILL NOT, DIRECTLY OR INDIRECTLY,
COMPETE WITH EMPLOYER OR ITS AFFILIATES IN ANY WAY, AND THAT HE WILL NOT ACT AS
AN OFFICER, DIRECTOR, EMPLOYEE, CONSULTANT, SHAREHOLDER, LENDER, OR AGENT OF ANY
ENTITY WHICH IS ENGAGED IN ANY BUSINESS IN COMPETITION WITH, THE BUSINESSES IN
WHICH EMPLOYER AND ITS AFFILIATES ARE ENGAGED AS OF THE DATE HEREOF OR IN WHICH
EMPLOYER OR ITS AFFILIATES BECOME ENGAGED DURING THE TERM OF HIS EMPLOYMENT;
PROVIDED, HOWEVER, THAT THIS SECTION 12(A) SHALL NOT PROHIBIT EMPLOYEE OR ANY OF
HIS AFFILIATES FROM:  (I) PURCHASING OR HOLDING AN AGGREGATE EQUITY INTEREST OF
UP TO 1%, SO LONG AS EMPLOYEE AND HIS AFFILIATES COMBINED DO NOT PURCHASE OR
HOLD AN AGGREGATE EQUITY INTEREST OF MORE THAN 5%, IN ANY BUSINESS IN
COMPETITION WITH EMPLOYER AND ITS AFFILIATES.  FURTHERMORE, EMPLOYEE AGREES THAT
DURING THE TERM OF HIS EMPLOYMENT, HE WILL UNDERTAKE NO PLANNING FOR THE
ORGANIZATION OF ANY BUSINESS ACTIVITY COMPETITIVE WITH THE WORK HE PERFORMS AS
AN EMPLOYEE OF EMPLOYER AND EMPLOYEE WILL NOT COMBINE OR CONSPIRE WITH ANY OTHER
EMPLOYEES OF EMPLOYER AND ITS AFFILIATES FOR THE PURPOSE OF THE ORGANIZATION OF
ANY SUCH COMPETITIVE BUSINESS ACTIVITY.


 


(B)           COMPETITION FOLLOWING EMPLOYMENT.  IN ORDER TO PROTECT EMPLOYER
AGAINST THE UNAUTHORIZED USE OR THE DISCLOSURE OF ANY CONFIDENTIAL INFORMATION
OF EMPLOYER AND ITS AFFILIATES PRESENTLY KNOWN OR HEREAFTER OBTAINED BY EMPLOYEE
DURING HIS EMPLOYMENT UNDER THIS AGREEMENT, EMPLOYEE AGREES THAT FOR A PERIOD OF
TWELVE (12) MONTHS AFTER THE TERMINATION OR


 

7

--------------------------------------------------------------------------------


 


CESSATION OF HIS EMPLOYMENT WITH EMPLOYER AT ANY TIME AND FOR ANY REASON, AND
REGARDLESS OF WHETHER ANY PAYMENTS ARE MADE TO EMPLOYEE UNDER THIS AGREEMENT AS
A RESULT OF SUCH TERMINATION (BUT SUBJECT TO THE PROVISIONS OF SECTION 13
HEREOF), EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY, FOR HIMSELF OR ON BEHALF OF
ANY OTHER CORPORATION, PERSON, FIRM, PARTNERSHIP, ASSOCIATION, OR ANY OTHER
ENTITY (WHETHER AS AN INDIVIDUAL, AGENT, SERVANT, EMPLOYEE, EMPLOYER, OFFICER,
DIRECTOR, SHAREHOLDER, INVESTOR, PRINCIPAL, CONSULTANT OR IN ANY OTHER
CAPACITY), ENGAGE OR PARTICIPATE IN ANY BUSINESS WHICH ENGAGES IN COMPETITION
WITH THE BUSINESSES BEING CONDUCTED BY EMPLOYER OR ANY OF ITS AFFILIATES DURING
THE TERM OF EMPLOYMENT ANYWHERE IN ANY STATE IN THE UNITED STATES OR IN ANY
FOREIGN COUNTRY WHERE EMPLOYER OR ANY OF ITS AFFILIATES DISTRIBUTES SOFTWARE OR
PERFORMS SERVICES RELATED TO THE DISTRIBUTION OF SOFTWARE, OR ANY OTHER BUSINESS
IN WHICH EMPLOYER OR ANY OF ITS AFFILIATES WAS ACTIVELY ENGAGED AT THE TIME OF
TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH EMPLOYER; PROVIDED, HOWEVER, THAT THIS
PROVISION SHALL NOT PROHIBIT EMPLOYEE OR ANY OF HIS AFFILIATES FROM
(I) PURCHASING OR HOLDING AN AGGREGATE EQUITY INTEREST OF UP TO 1%, SO LONG AS
EMPLOYEE AND HIS AFFILIATES COMBINED DO NOT PURCHASE OR HOLD AN AGGREGATE EQUITY
INTEREST OF MORE THAN 5%, IN ANY BUSINESS IN COMPETITION WITH EMPLOYER, OR
(II) ENGAGE IN COMPETITION WITH ANY AFFILIATE OR BUSINESS DIVISION OF EMPLOYER,
UNLESS EMPLOYEE HAS HAD DURING THE TERM OF HIS EMPLOYMENT HEREUNDER ACCESS TO
THE CONFIDENTIAL INFORMATION OF SUCH AFFILIATE OR BUSINESS DIVISION; OR
(III) SERVING AS AN OFFICER, EMPLOYEE OR CONSULTANT TO ANY ENTITY OR BUSINESS
WHICH OPERATES THROUGH MULTIPLE AFFILIATES OR BUSINESS DIVISIONS, AS LONG AS
EMPLOYEE IS SERVING AS AN OFFICER, EMPLOYEE OR CONSULTANT TO AN AFFILIATE OR
BUSINESS DIVISION WHICH IS NOT ENGAGED IN COMPETITION WITH EMPLOYER OR ANY OF
ITS AFFILIATES.


 


SECTION 13.            EFFECT OF TERMINATION.  THE PROVISIONS OF SECTION 11 AND
SECTION 12 SHALL TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT IN THE EVENT
(I) EMPLOYEE’S EMPLOYMENT IS TERMINATED BY EMPLOYER WITHOUT CAUSE OR BY EMPLOYEE
FOR GOOD REASON, AND (II) EMPLOYER FAILS TO TIMELY PAY EMPLOYEE THE ACCRUED
AMOUNTS AND/OR ANY OTHER AMOUNTS DUE PURSUANT TO SECTION 7.


 


SECTION 14.            GENERAL.


 


(A)           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING OR BY WRITTEN TELECOMMUNICATION, AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN IF DELIVERED PERSONALLY OR IF MAILED BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED OR BY WRITTEN TELECOMMUNICATION, TO THE RELEVANT ADDRESS SET
FORTH BELOW, OR TO SUCH OTHER ADDRESS AS THE RECIPIENT OF SUCH NOTICE OR
COMMUNICATION SHALL HAVE SPECIFIED TO THE OTHER PARTY IN ACCORDANCE WITH THIS
SECTION 14(A):


 

If to Employer, to:

 

Availl, Inc.

c/o GlobalSCAPE, Inc.

6000 Northwest Parkway, Suite 100

San Antonio, Texas  78249

(210) 690-8824 facsimile
Attention:  President

 

If to Employee, to Employee’s last known address appearing on Employer’s records

 

8

--------------------------------------------------------------------------------


 


(B)           WITHHOLDING.  ALL PAYMENTS REQUIRED TO BE MADE TO EMPLOYEE BY
EMPLOYER UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE WITHHOLDING OF SUCH
AMOUNTS, IF ANY, RELATING TO FEDERAL, STATE AND LOCAL TAXES AS MAY BE REQUIRED
BY LAW.


 


(C)           EQUITABLE REMEDIES.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND
AGREES THAT UPON ANY BREACH BY EMPLOYEE OF HIS OBLIGATIONS UNDER ANY OF
SECTION 9, SECTION 10, SECTION 11, AND SECTION 12 EMPLOYER SHALL SUFFER
IMMEDIATE, SUBSTANTIAL AND IRREPARABLE INJURY AND SHALL HAVE NO ADEQUATE REMEDY
AT LAW.  ACCORDINGLY, IN EVENT OF SUCH BREACH, EMPLOYER SHALL BE ENTITLED, IN
ADDITION OTHER REMEDIES AND WITHOUT SHOWING ACTUAL DAMAGES, TO SPECIFIC
PERFORMANCE AND OTHER APPROPRIATE INJUNCTIVE AND EQUITABLE RELIEF.


 


(D)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
ILLEGAL, INVALID OR UNENFORCEABLE, SUCH PROVISION SHALL BE FULLY SEVERABLE, AND
THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION NEVER COMPRISED A PART HEREOF, AND THE REMAINING
PROVISIONS HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE
AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR BY ITS
SEVERANCE.  FURTHERMORE, IN LIEU OF SUCH ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION, THERE SHALL BE ADDED AUTOMATICALLY AS PART OF THIS AGREEMENT A
PROVISION AS SIMILAR IN ITS TERMS TO SUCH ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION AS MAY BE POSSIBLE AND BE LEGAL, VALID AND ENFORCEABLE.


 


(E)           WAIVERS.  NO DELAY OR OMISSION BY EITHER PARTY IN EXERCISING ANY
RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL IMPAIR SUCH RIGHT, POWER OR PRIVILEGE,
NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR PRIVILEGE
PRECLUDE ANY FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER
OR PRIVILEGE.


 


(F)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(G)           CAPTIONS.  THE CAPTIONS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS OR
PROVISIONS HEREOF.


 


(H)           INTERPRETATION OF AGREEMENT.  THIS AGREEMENT SHALL BE CONSTRUED
ACCORDING TO ITS FAIR MEANING AND NOT FOR OR AGAINST EITHER PARTY.  USE OF THE
WORDS “HEREIN,” “HEREOF,” “HERETO,” “HEREUNDER” AND THE LIKE IN THIS AGREEMENT
REFER TO THIS AGREEMENT ONLY AS A WHOLE AND NOT TO ANY PARTICULAR SECTION OR
SUBSECTION OF THIS AGREEMENT, UNLESS OTHERWISE NOTED.  THE MASCULINE GENDER
SHALL BE DEEMED TO DENOTE THE FEMININE OR NEUTER GENDERS, THE SINGULAR TO DENOTE
THE PLURAL, AND THE PLURAL TO DENOTE THE SINGULAR, WHERE THE CONTEXT SO PERMITS.


 


(I)            BINDING AGREEMENT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES AND SHALL BE ENFORCEABLE BY THE
HEIRS, LEGAL REPRESENTATIVES, PERSONAL REPRESENTATIVES AND PERMITTED ASSIGNS OF
EMPLOYEE AND THE SUCCESSORS AND ASSIGNS OF EMPLOYER.  THE AFFILIATES OF EMPLOYER
SHALL BE CONSIDERED THIRD PARTY BENEFICIARIES OF THIS AGREEMENT WITH RESPECT TO
ANY SERVICES PROVIDED BY EMPLOYEE TO THEM AND IN CONNECTION WITH EMPLOYEE’S
COVENANTS IN SECTION 9, SECTION 10, SECTION 11 AND SECTION 12 HEREOF TO THE
EXTENT SUCH COVENANTS APPLY WITH RESPECT TO SUCH AFFILIATES.  EMPLOYER MAY
ASSIGN THIS AGREEMENT TO A SUCCESSOR ENTITY THROUGH A MERGER, CONSOLIDATION OR
SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS;


 

9

--------------------------------------------------------------------------------


 


PROVIDED THAT IN THE EVENT OF ANY SUCH ASSIGNMENT, EMPLOYER SHALL REMAIN LIABLE
FOR ALL OF ITS OBLIGATIONS HEREUNDER AND SHALL BE LIABLE FOR ALL OBLIGATIONS OF
ALL SUCH ASSIGNEES HEREUNDER.  IF EMPLOYEE DIES WHILE ANY AMOUNTS WOULD STILL BE
PAYABLE TO HIM HEREUNDER, SUCH AMOUNTS SHALL BE PAID TO EMPLOYEE’S ESTATE.  THIS
AGREEMENT IS NOT OTHERWISE ASSIGNABLE BY EMPLOYEE.


 


(J)            ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE
UNDERSTANDING OF THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO SUCH SUBJECT
MATTER, AND MAY NOT BE AMENDED EXCEPT BY A WRITTEN INSTRUMENT HEREAFTER SIGNED
BY EACH OF THE PARTIES HERETO.


 


(K)           GOVERNING LAW.  THIS AGREEMENT AND THE PERFORMANCE HEREOF SHALL BE
CONSTRUED AND GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES.


 


(L)            ARBITRATION.  WITHOUT LIMITING EITHER PARTY’S RIGHT TO SEEK
EQUITABLE REMEDIES UNDER SECTION 14(C) ABOVE OR OTHERWISE, EMPLOYER AND EMPLOYEE
AGREE THAT ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE SETTLED BY ARBITRATION.  ARBITRATION UNDER THIS AGREEMENT
SHALL BE GOVERNED BY THE FEDERAL ARBITRATION ACT AND PROCEED IN BOSTON,
MASSACHUSETTS, IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”).  ARBITRATION WILL BE CONDUCTED BEFORE A PANEL OF THREE
NEUTRAL ARBITRATORS SELECTED FROM AN AAA LIST OF PROPOSED ARBITRATORS WITH
BUSINESS LAW EXPERIENCE.  EITHER PARTY MAY TAKE ANY LEGAL ACTION NEEDED TO
PROTECT ANY RIGHT PENDING COMPLETION OF THE ARBITRATION.  THE ARBITRATOR WILL
DETERMINE WHETHER AN ISSUE IS ARBITRABLE AND WILL GIVE EFFECT TO APPLICABLE
STATUTES OF LIMITATION.  THE ARBITRATOR HAS THE DISCRETION TO DECIDE, UPON
DOCUMENTS ONLY OR WITH A HEARING, ANY MOTION TO DISMISS FOR FAILURE TO STATE A
CLAIM OR ANY MOTION FOR SUMMARY JUDGMENT.  DISCOVERY SHALL BE GOVERNED BY THE
FEDERAL RULES OF CIVIL PROCEDURE AND THE FEDERAL RULES OF EVIDENCE.  ALL
INFORMATION DEVELOPED BY THE ARBITRATION OR LITIGATION SHALL BE HELD IN
CONFIDENCE SUBJECT TO SUCH PROTECTIVE ORDERS, AS THE ARBITRATOR DEEMS USEFUL TO
ENSURE COMPLETE CONFIDENTIALITY. THE DECISION OF THE ARBITRATOR SHALL BE FINAL
AND BINDING ON ALL PARTIES TO THIS AGREEMENT (AND ANY THIRD PARTY BENEFICIARIES
OF THIS AGREEMENT), AND JUDGMENT THEREON MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION OVER THE PARTIES.  ALL COSTS OF THE ARBITRATION PROCEEDING OR
LITIGATION TO ENFORCE THE ARBITRATION AWARD SHALL BE PAID BY THE PARTY AGAINST
WHOM THE ARBITRATOR DECIDES.  THE ARBITRATOR SHALL HAVE NO RIGHT TO AWARD
PUNITIVE, CONSEQUENTIAL, EXEMPLARY OR ANALOGOUS DAMAGES.


 


(M)          EMPLOYEE REPRESENTATIONS.  EMPLOYEE REPRESENTS AND CERTIFIES TO
EMPLOYER THAT HE: (I) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY
AND HAS HAD AMPLE TIME TO REVIEW IT BEFORE SIGNING; (II) HAS READ THIS AGREEMENT
CAREFULLY; (III) HAS BEEN GIVEN A FAIR OPPORTUNITY TO DISCUSS AND NEGOTIATE THE
TERMS OF THIS AGREEMENT; (IV) UNDERSTANDS ITS PROVISIONS; (V) HAS HAD THE
OPPORTUNITY TO CONSULT HIS ATTORNEY; AND (VI) ENTERS INTO THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY.


 


(N)           PARENT GUARANTEE.  PARENT HEREBY AGREES TO CAUSE EMPLOYER TO
COMPLY WITH ALL OF EMPLOYER’S OBLIGATIONS AND LIABILITIES IN CONNECTION WITH
THIS AGREEMENT AND EMPLOYEE’S EMPLOYMENT WITH EMPLOYER.  PARENT HEREBY
ABSOLUTELY AND UNCONDITIONALLY GUARANTEES EMPLOYER’S OBLIGATIONS AND LIABILITIES
IN CONNECTION WITH THIS AGREEMENT AND EMPLOYEE’S EMPLOYMENT WITH EMPLOYER, AND
HEREBY WAIVES ITS NOW EXISTING AND HEREAFTER ARISING SURETYSHIP DEFENSES IN
CONNECTION WITH SUCH GUARANTEE.


 

10

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

AVAILL, INC.

 

 

 

 

 

By:

 

 

 

Charles R. Poole

 

President & CEO

 

 

 

 

 

GLOBALSCAPE, INC.

 

 

 

 

 

By:

 

 

 

Charles R. Poole,

 

President & CEO

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Ellen Ohlenbusch

 

 

--------------------------------------------------------------------------------